DETAILED ACTION
This is in response to applicant's communication filed on 08/08/2019, wherein:
Claim 1-14 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20180324641 A1) in view of Sharma (US 20160380779 A1), Raghunathan et al. (US 10750413 B1) and Kim et al. (US 20190045577 A1).

Regarding claim 1, Tsai discloses a method (Fig. 9-10 and par. 0085-0089), comprising: 
configuring a user equipment (UE) that supports a dual connectivity to measure channel quality of a second communication node (Fig. 9-10 and par. 0085-0089 disclose UE configured to provide measurement report in step “DL measurements (SgNB)”); 
configuring, by the first communication node, the UE to transmit/receive at least one data radio bearer (DRB) through a leg of the second communication node or transmit/receive the at least one DRB through both of a leg of the first communication node and the leg of the second communication node according to the channel qualities of the first and the second communication nodes (Fig. 9-10 and par. 0085-0089 disclose deactivating or activating packet duplication mode based on measurement report of the SgNB).
 (1) configuring, by a first communication node, a user equipment (UE) that supports a dual connectivity to measure a channel quality of the first communication node and a channel quality of a second communication node; (2) configuring, by the first communication node, the UE to transmit/receive at least one data radio bearer (DRB) through a leg of the second communication node or transmit/receive the at least one DRB through both of a leg of the first communication node and the leg of the second communication node according to the channel qualities of the first and the second communication nodes; (3) method for controlling a discontinuous reception (DRX) in a dual connectivity mode and configuring, by the first communication node, the UE to enter or leave the DRX on the first communication node, according to the channel qualities of the first and the second communication nodes which feedbacks from the UE.
Sharma discloses configuring, by the first communication node, the UE to transmit/receive at least one data radio bearer (DRB) through a leg of the second communication node or transmit/receive the at least one DRB through both of a leg of the first communication node and the leg of the second communication node according to the channel qualities of the first and the second communication nodes (Fig. 10 step 1003 and par. 0147-0148).

Raghunathan discloses configuring, by the first communication node, the UE to transmit/receive at least one data radio bearer (DRB) through a leg of the second communication node or transmit/receive the at least one DRB through both of a leg of the first communication node and the leg of the second communication node according to the channel qualities of the first and the second communication nodes (Fig. 6-7 and col. 12 ln 42 – col. 14 ln 19 disclose transmitting data through dual/single connectivity according to the channel qualities of the first and the second communication nodes).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Tsai and Sharma, and have UE device transitioned between different connectivity mode based on channel quality, as taught by Raghunathan because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield 
Kim discloses method for controlling a discontinuous reception (DRX) in a dual connectivity mode and configuring, by the first communication node, the UE to enter or leave the DRX on the first communication node, according to the channel qualities of the first and the second communication nodes which feedbacks from the UE (0512-0516 disclose configuring UE to enter or leave DRX based on channel quality; 0584 disclose dual connectivity).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Tsai, Sharma, and Raghunathan, and have DRX configured using channel quality information, as taught by Kim because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve power efficiency of mobile communication device.

Regarding claim 8, the scope and content of the claim recites a communication node for performing the method of claim 1, therefore, being addressed as in claim 1.

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20180324641 A1) in view of Sharma (US 20160380779 A1), Raghunathan et al. (US 10750413 B1), Kim et al. (US 20190045577 A1), and Ozturk et al. (US 20190327647 A1).

Regarding claim 2, the combined teaching of Tsai, Sharma, Raghunathan, and Kim discloses the method in claim 1, however, silent on further details of claim 2.
Ozturk discloses wherein configuring the UE to enter or leave the DRX on the first communication node is further according to whether the UE is configured with a split signaling radio bearer (SRB) (par. 0097 – “For example, a UE in an INACTIVE state, trying to resume an RRC connection, can receive MSG4 sent over the split SRB as type SRB1 with at least integrity protection to move the UE back into INACTIVE (i.e. not rejected), such as the RNA update use case. The MSG4 (i.e., not rejected) can configure at least the same parameters as can be configured by the message that moves the UE to inactive (e.g. I-RNTI, RNA, RAN DRX cycle, periodic RNAU timer, redirect carrier frequency, for inactive mode mobility control information or reselection priority information)”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the 

Regarding claim 9, the scope and content of the claim recites a communication node for performing the method of claim 2, therefore, being addressed as in claim 2.

Claim 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20180324641 A1) in view of Sharma (US 20160380779 A1), Raghunathan et al. (US 10750413 B1), Kim et al. (US 20190045577 A1), and Hong et al. (US 20170251389 A1).

Regarding claim 3, the combined teaching of Tsai, Sharma, Raghunathan, and Kim discloses the method in claim 1, further comprising: configuring, by the first communication node, the UE to enter a long DRX cycle of the DRX (Kim - 0512-0516 disclose configuring UE to enter or leave DRX based on channel quality; par. 0516 – “It may be possible that UE 1 3g-15 has good VoLTE quality while UE 2 3g-20 has poor VoLTE quality. The eNBs may adjust the CDRX cycle for the UEs according to the aforementioned unidirectional packet delay time and, especially for an MTC UE, it may adjust the repetitive transmission period of the UE. Typically, when the channel condition is good between an eNB and a UE, the eNB configures a CDRX for the corresponding UE to reduce unnecessary power consumption. Whereas, if the channel condition is poor between the eNB and the UE, the eNB configures no CDRX for the corresponding UE. The embodiment of FIG. 6G is directed to a CDRX reconfiguration request operation for the case where UE 1 6g-05 and UE 2 6g-10 are experiencing poor VoLTE service quality (see Table 5)”); and configuring, by the first communication node, the UE to transmit/receive at least one data radio bearer (DRB) through the leg of the second communication node when the channel quality of the second communication node is higher than a second up-threshold (Raghunathan - Fig. 6-7 and col. 12 ln 42 – col. 14 ln 19 disclose transmitting data through dual/single connectivity according to the channel qualities of the first and the second communication nodes based on signal quality above or below a threshold). 
However, the combined teaching is silent on details about entering a long DRX cycle when the channel quality of the first communication node is higher than a first up-threshold.
(par. 0030 “The modem sleep operation 142 may be omitted upon failing to measure signal quality for all or at least some of the measurement candidates in the measurement list at the first DRX cycle after entering the idle mode or when the remaining time of the DRX cycle (e.g., time remaining to the modem wakeup operation 136) after performing the measurement of signal quality is less than a threshold”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Tsai, Sharma, Raghunathan, and Kim, and have utilize signal quality threshold for entering/leaving sleep mode, as taught by Hong because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to implement a signal threshold for sleep mode. The combined teaching would provide one of ordinary skill in the art the ability to implement threshold for entering/leaving the long/short DRX in Raghunathan teaching.

Regarding claim 4, the combined teaching of Tsai, Sharma, Raghunathan, and Kim discloses the method in claim 1, further comprising: configuring, by the first communication node, the UE to enter a (Kim - 0512-0516 disclose configuring UE to enter or leave DRX based on channel quality; par. 0516 – “It may be possible that UE 1 3g-15 has good VoLTE quality while UE 2 3g-20 has poor VoLTE quality. The eNBs may adjust the CDRX cycle for the UEs according to the aforementioned unidirectional packet delay time and, especially for an MTC UE, it may adjust the repetitive transmission period of the UE. Typically, when the channel condition is good between an eNB and a UE, the eNB configures a CDRX for the corresponding UE to reduce unnecessary power consumption. Whereas, if the channel condition is poor between the eNB and the UE, the eNB configures no CDRX for the corresponding UE. The embodiment of FIG. 6G is directed to a CDRX reconfiguration request operation for the case where UE 1 6g-05 and UE 2 6g-10 are experiencing poor VoLTE service quality (see Table 5)”), when the channel quality of the first communication node is lower than a first low-threshold and the channel quality of the second communication node is lower than a second low-threshold; and configuring, by the first communication node, the UE to transmit/receive the DRB through both of the legs of the first and the second communication nodes (Raghunathan - Fig. 6-7 and col. 12 ln 42 – col. 14 ln 19 disclose transmitting data through dual/single connectivity according to the channel qualities of the first and the second communication nodes based on signal quality above or below a threshold).  
However, the reference is silent on details about configuring the UE to enter a short DRX cycle of the DRX or leave the DRX when the channel quality of the first communication node is lower than a first low-threshold.
Hong discloses enter or exit DRX cycle when the channel quality of the first communication node is below a threshold (par. 0030 “The modem sleep operation 142 may be omitted upon failing to measure signal quality for all or at least some of the measurement candidates in the measurement list at the first DRX cycle after entering the idle mode or when the remaining time of the DRX cycle (e.g., time remaining to the modem wakeup operation 136) after performing the measurement of signal quality is less than a threshold”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Tsai, Sharma, Raghunathan, and Kim, and have utilize signal quality threshold for entering/leaving sleep mode, as taught by Hong because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to implement a signal threshold for sleep mode. The combined teaching would provide one of ordinary skill in the art the ability 

Regarding claim 5, the combined teaching of Tsai, Sharma, Raghunathan, and Kim discloses the method in claim 1, further comprising: configuring, by the first communication node, the UE to enter a long DRX cycle of the DRX (Kim - 0512-0516 disclose configuring UE to enter or leave DRX based on channel quality; par. 0516 – “It may be possible that UE 1 3g-15 has good VoLTE quality while UE 2 3g-20 has poor VoLTE quality. The eNBs may adjust the CDRX cycle for the UEs according to the aforementioned unidirectional packet delay time and, especially for an MTC UE, it may adjust the repetitive transmission period of the UE. Typically, when the channel condition is good between an eNB and a UE, the eNB configures a CDRX for the corresponding UE to reduce unnecessary power consumption. Whereas, if the channel condition is poor between the eNB and the UE, the eNB configures no CDRX for the corresponding UE. The embodiment of FIG. 6G is directed to a CDRX reconfiguration request operation for the case where UE 1 6g-05 and UE 2 6g-10 are experiencing poor VoLTE service quality (see Table 5)”); and configuring, by the first communication node, the UE to transmit/receive the DRB through both of the legs of the first and the second (Raghunathan - Fig. 6-7 and col. 12 ln 42 – col. 14 ln 19 disclose transmitting data through dual/single connectivity according to the channel qualities of the first and the second communication nodes based on signal quality above or below a threshold).
However, the combined teaching is silent on details about configuring, by the first communication node, the UE to enter a long DRX cycle of the DRX, when the channel quality of the first communication node is higher than a first up-threshold.
Hong discloses enter or exit DRX cycle when the channel quality of the first communication node is below a threshold (par. 0030 “The modem sleep operation 142 may be omitted upon failing to measure signal quality for all or at least some of the measurement candidates in the measurement list at the first DRX cycle after entering the idle mode or when the remaining time of the DRX cycle (e.g., time remaining to the modem wakeup operation 136) after performing the measurement of signal quality is less than a threshold”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Tsai, Sharma, Raghunathan, and Kim, and have utilize signal quality threshold for entering/leaving sleep mode, as taught by Hong 

Regarding claim 10, the scope and content of the claim recites a communication node for performing the method of claim 3, therefore, being addressed as in claim 3.

Regarding claim 11, the scope and content of the claim recites a communication node for performing the method of claim 4, therefore, being addressed as in claim 4.

Regarding claim 12, the scope and content of the claim recites a communication node for performing the method of claim 5, therefore, being addressed as in claim 5.

Allowable Subject Matter
Claim 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/DUNG HONG/
Primary Examiner, Art Unit 2643